Citation Nr: 0814199	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  07-07 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to September 19, 1997 
for the grant of service connection for schizoaffective 
disorder with a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1974 to November 1976.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2004 rating decision of the Los Angeles, California    
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection for psychiatric 
disability (i.e. schizoaffective disorder) and entitlement to 
TDIU, assigning an effective date of September 19, 1997, the 
date the veteran filed a claim to reopen his claim of service 
connection for psychiatric disorder.  In a March 2004 Notice 
of Disagreement, the veteran appealed the effective date 
assigned.  A Board videoconference hearing was held on 
December 12, 2007; a transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The procedural history of this case is as follows.  In 
October 1984 the veteran filed a claim for service connection 
for psychiatric disorder (i.e. schizophrenia).  In April 
1985, the RO denied that claim.  The veteran did not file an 
appeal within one year of that decision and thus it is deemed 
to be final.  In September 1997 the veteran filed a claim to 
reopen and in July 2000 the Board granted reopening of the 
claim and remanded it back to the RO for further development.  
In January 2004 the RO granted service connection for 
psychiatric disability (i.e. schizoaffective disorder) and 
also granted entitlement to TDIU based solely on the severity 
of the schizoaffective disorder, the veteran's only service 
connected disability.  An effective date of September 19, 
1997, was assigned as this was the date that the veteran's 
claim to reopen was received.  In a subsequent notice of 
disagreement the veteran disagreed with the assigned 
effective date.  The veteran then later filed a substantive 
appeal on the effective date issue, thus perfecting the 
appeal to the Board.  
The veteran's various contentions are based on two overall 
theories of entitlement. First, he has essentially indicated 
that an earlier effective date should be warranted based 
essentially on the general regulations governing earlier 
effective dates.  Second, in a June 2005 statement, in a 
March 2007 Form 9 and at his December 2007 Board hearing the 
veteran alleged clear and unmistakable error (CUE) in the 
earlier April 1985 rating decision.  The issue of CUE in the 
1985 decision has not been adjudicated by the RO and the 
Board does not have jurisdiction to address that issue in the 
first instance.  See Jerrel v. Nicholson, 20 Vet. App 326, 
332 (2006).       Thus, a Remand is necessary to allow the RO 
to address the issue of CUE in the April 1985 rating 
decision.  Further, because the veteran's pending claim for 
an earlier effective date is now based in part, on whether 
there was CUE in the April 1985 rating decision, the two 
issues are inextricably intertwined.  See Henderson v. West, 
12 Vet. App. 11, 20 (1998) citing Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991(two or more issues are inextricably 
intertwined if one claim could have a significant impact on 
the other).  Thus, the Board will also remand the pending 
earlier effective date claim to avoid piecemeal adjudication.  
On Remand, the RO should ensure that the veteran has received 
adequate VCAA notice pertaining to the current claim for an 
earlier effective date.        

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided VCAA 
notice pertaining to his claim for an 
earlier effective date in the form of a 
specific notice letter that is in 
compliance with the applicable statutes, 
implementing regulations, and precedent 
interpretative decisions of the United 
States Court of Appeals for Veterans 
Claims and the United States Federal 
Circuit.

2.  The RO should adjudicate the issue of 
whether there was CUE in the April 1985 
rating decision that denied service 
connection for schizophrenia.  

3.  The RO should then readjudicate the 
veteran's claim for an effective date 
earlier than September 19, 1997, for the 
grant of service connection for 
schizoaffective disorder with TDIU.  If 
this claim, currently in appellate status, 
is not granted to the satisfaction of the 
veteran, the RO should issue an 
appropriate supplemental statement of the 
case.  The veteran and his representative 
should then be provided the opportunity to 
respond.  The case, including the 
veteran's claim for CUE, (if the veteran 
has perfected an appeal on this issue) 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

